EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended, as follows, to correct a typographical error: 
Claim 1, line 6 has been amended to recite:
“where in at least a part of the wire body in a longitudinal direction”..


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The amendment(s) filed 05/06/2021 by the Applicant is response to the previous Office action mailed 03/09/2021 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claim(s).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the claim limitations of Claim 1 including a cured solid lubrication film, 
The closest piece of prior art includes 20150202409 to Kanemasa. The prior art of record, while disclosing lubrication film formed on outside exposed surfaces of a plurality of wire strands, and cross-sectional areas of the solid lubrication film in the cross section satisfying where A is a size of a portion outside the virtual circle and B is a size of a portion inside the virtual circle, the prior art of record does not expressly disclose where the solid lubrication film is cured (for instance, the closest piece of prior art describes a lubricous film that moves and is not cured), and further, there is no prior art that satisfies A/B>0.7 where A is a size of a portion outside the virtual circle and B is a size of a portion inside the virtual circle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.